Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on April 22, 2021.  Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 16/217,924 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7, 12-14 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11 and 18 of U.S. Patent No. 10,996,057 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is substantially the same, just presented in a different manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher et al., US 2013/0036117 A1.

Regarding claim 1, Fisher teaches a method comprising: 
receiving, by one or more processors of a computing device, at least one previous communication associated with a user of the computing device; (Fisher, see at least ¶ [0101] which states “user events can be identified from information sources associated with a user. For example, a user may have identified e-mail accounts during a registration process, that can be accessed and analyzed to identify meeting requests. A meeting request can be identified as a user event. In some examples, a user can register a calendaring service, and scheduled meetings obtained from the calendaring service can be identified as user events. In another example, the user can register an Exchange account including, for example, a calendar. In other examples, the user can identify other on-line sources of information which can be queried to identify user events at 1002.”)
determining, by one or more of the processors, an event of interest to the user based on parsing the at least one previous communication, wherein the event of interest occurs at a future location and a future time; (Fisher, see at least ¶ [0100] which states “analysis of the user's silo of information can generate comprehensive recommendations for the user that, for example, predict a user's needs, activities, and facilitate organization of day to day tasks.”)
subsequent to determining the event of interest: determining, by one or more of the processors, a current location of the user of the computing device; (Fisher, see at least ¶ [0100] which states “The user's current location information can confirm the predicted information or serve as a update to the recommendations generated for delivery at 1006.”) and 
generating, by one or more of the processors, a graphical indication for the event of interest, the graphical indication including content that is based on the future location and the future time for the event of interest, and the graphical indication to be provided for presentation to the user via a map graphical user interface of the computing device of the user; (Fisher, see at least ¶ [0111] which states “In one embodiment, user interface 1200 can provide a display for recommendations and any associated actions. For example, user interface 1200 can include displays for “make reservation and get tickets” at 1202. Selection of 1202 in the user interface can be configured to transition the system to user interface 1220, FIG. 12B. The user can be guided to various user interfaces to take, for example, automatically identified actions at 1222 and 1224. In some embodiments, the automatically identified action can be delivered with options that are tailored to the user based on, for example, the user's data, behavioral history, metadata, and/or recursively generated metadata.”) and 
based on the current location of the user of the computing device: causing, by one or more of the processors, the graphical indication for the event of interest to be visually rendered at the map graphical user interface of the computing device of the user. (Fisher, see at least ¶ [0109] which states “In another embodiment, associated information can be collected on the user identified event at 1004. For example, the same source of information used to identify the user event at 1002 can be used to identify context for the event for further identification of information associated with the user event. For example, e-mail exchanges on an upcoming meeting can be analyzed to identify participants, timing, subject, required items, etc. E-mails exchanged on the meeting including attachments can be used to identify the attached document as required for the meeting. Further exchanges via e-mail can identify that signatures are required for the document, in which case recommendations can be generated indicating the need to print a number of copies of the document prior to the meeting.”)

Regarding claim 2, Fisher teaches a method, wherein determining the event of interest includes determining the future location, the future time, (Fisher, see at least ¶ [0107]) and additional information related to the event of interest, and wherein the additional information is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Regarding claim 3, Fisher teaches a method, wherein the graphical indication further includes the additional information that is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Claim 4 is rejected as being dependent on a rejected base claim.  

Regarding claim 8, Fisher teaches a system comprising: 
one or more processors; (Fisher, see at least ¶ [0018] which states “According to one aspect of the present invention, a system for facilitating metadata capture and analysis is provided. The system comprises at least one processor operatively connected to a memory, the processor is configured to execute a plurality of system components, the plurality of system components comprising a communication component configured to receive an information capture event,”) and 
memory storing instructions that, when executed, (Fisher, see at least ¶ [0018] which states “According to one aspect of the present invention, a system for facilitating metadata capture and analysis is provided. The system comprises at least one processor operatively connected to a memory, the processor is configured to execute a plurality of system components, the plurality of system components comprising a communication component configured to receive an information capture event,”) cause one or more of the processors to: 
receive at least one previous communication associated with a user of a computing device; (Fisher, see at least ¶ [0101] which states “user events can be identified from information sources associated with a user. For example, a user may have identified e-mail accounts during a registration process, that can be accessed and analyzed to identify meeting requests. A meeting request can be identified as a user event. In some examples, a user can register a calendaring service, and scheduled meetings obtained from the calendaring service can be identified as user events. In another example, the user can register an Exchange account including, for example, a calendar. In other examples, the user can identify other on-line sources of information which can be queried to identify user events at 1002.”)
determine an event of interest to the user based on parsing the at least one previous communication, wherein the event of interest occurs at a future location and a future time; (Fisher, see at least ¶ [0100] which states “analysis of the user's silo of information can generate comprehensive recommendations for the user that, for example, predict a user's needs, activities, and facilitate organization of day to day tasks.”)
subsequent to determining the event of interest: determine a current location of the user of the computing device; (Fisher, see at least ¶ [0100] which states “The user's current location information can confirm the predicted information or serve as a update to the recommendations generated for delivery at 1006.”) and 
generate a graphical indication for the event of interest, the graphical indication including content that is based on the future location and the future time for the event of interest, and the graphical indication to be provided for presentation to the user via a map graphical user interface of the computing device of the user; and based on the current location of the user of the computing device: (Fisher, see at least ¶ [0111] which states “In one embodiment, user interface 1200 can provide a display for recommendations and any associated actions. For example, user interface 1200 can include displays for “make reservation and get tickets” at 1202. Selection of 1202 in the user interface can be configured to transition the system to user interface 1220, FIG. 12B. The user can be guided to various user interfaces to take, for example, automatically identified actions at 1222 and 1224. In some embodiments, the automatically identified action can be delivered with options that are tailored to the user based on, for example, the user's data, behavioral history, metadata, and/or recursively generated metadata.”)
cause the graphical indication for the event of interest to be visually rendered at the map graphical user interface of the computing device of the user. (Fisher, see at least ¶ [0109] which states “In another embodiment, associated information can be collected on the user identified event at 1004. For example, the same source of information used to identify the user event at 1002 can be used to identify context for the event for further identification of information associated with the user event. For example, e-mail exchanges on an upcoming meeting can be analyzed to identify participants, timing, subject, required items, etc. E-mails exchanged on the meeting including attachments can be used to identify the attached document as required for the meeting. Further exchanges via e-mail can identify that signatures are required for the document, in which case recommendations can be generated indicating the need to print a number of copies of the document prior to the meeting.”)
Regarding claim 9, Fisher teaches a system, wherein the instructions to determine the event of interest comprise instructions to determine the future location, the future time, (Fisher, see at least ¶ [0107]) and additional information related to the event of interest, and wherein the additional information is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Regarding claim 10, Fisher teaches a system, wherein the graphical indication further includes the additional information that is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Claim 11 is rejected as being dependent on a rejected base claim.  

Regarding claim 15, Fisher teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors to: 
receive at least one previous communication associated with a user of a computing device; (Fisher, see at least ¶ [0101] which states “user events can be identified from information sources associated with a user. For example, a user may have identified e-mail accounts during a registration process, that can be accessed and analyzed to identify meeting requests. A meeting request can be identified as a user event. In some examples, a user can register a calendaring service, and scheduled meetings obtained from the calendaring service can be identified as user events. In another example, the user can register an Exchange account including, for example, a calendar. In other examples, the user can identify other on-line sources of information which can be queried to identify user events at 1002.”)
determine an event of interest to the user based on parsing the at least one previous communication, wherein the event of interest occurs at a future location and a future time; (Fisher, see at least ¶ [0100] which states “analysis of the user's silo of information can generate comprehensive recommendations for the user that, for example, predict a user's needs, activities, and facilitate organization of day to day tasks.”)
subsequent to determining the event of interest: determine a current location of the user of the computing device; (Fisher, see at least ¶ [0100] which states “The user's current location information can confirm the predicted information or serve as a update to the recommendations generated for delivery at 1006.”) and 
generate a graphical indication for the event of interest, the graphical indication including content that is based on the future location and the future time for the event of interest, and the graphical indication to be provided for presentation to the user via a map graphical user interface of the computing device of the user; (Fisher, see at least ¶ [0111] which states “In one embodiment, user interface 1200 can provide a display for recommendations and any associated actions. For example, user interface 1200 can include displays for “make reservation and get tickets” at 1202. Selection of 1202 in the user interface can be configured to transition the system to user interface 1220, FIG. 12B. The user can be guided to various user interfaces to take, for example, automatically identified actions at 1222 and 1224. In some embodiments, the automatically identified action can be delivered with options that are tailored to the user based on, for example, the user's data, behavioral history, metadata, and/or recursively generated metadata.”) and 
based on the current location of the user of the computing device: cause the graphical indication for the event of interest to be visually rendered at the map graphical user interface of the computing device of the user. (Fisher, see at least ¶ [0109] which states “In another embodiment, associated information can be collected on the user identified event at 1004. For example, the same source of information used to identify the user event at 1002 can be used to identify context for the event for further identification of information associated with the user event. For example, e-mail exchanges on an upcoming meeting can be analyzed to identify participants, timing, subject, required items, etc. E-mails exchanged on the meeting including attachments can be used to identify the attached document as required for the meeting. Further exchanges via e-mail can identify that signatures are required for the document, in which case recommendations can be generated indicating the need to print a number of copies of the document prior to the meeting.”)

Regarding claim 16, Fisher teaches a non-transitory computer-readable storage medium, wherein the instructions to determine the event of interest comprise instructions to determine the future location, the future time, (Fisher, see at least ¶ [0107])and additional information related to the event of interest, and wherein the additional information is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Regarding claim 17, Fisher teaches a non-transitory computer-readable storage medium, wherein the graphical indication further includes the additional information that is explicitly included in the at least one previous communication. (Fisher, see at least ¶ [0109])

Claim 18 is rejected as being dependent on a rejected base claim.  

Allowable Subject Matter
Claims 5-7, 12-14 and 19-20 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 102(a)(2), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Adams et al., US 2007/0073810 A1 teaches scheduling an event on an electronic communications device configured for sending and receiving electronic messages over a communications network, including extracting information from an electronic message at the communications device; displaying on a display of the communications device an event scheduling interface for scheduling an event, the event scheduling interface having a plurality of input fields for receiving information about the event; and automatically populating at least one of the input fields in dependence on the extracted information. 
Adams differs from the present application in that Adams only extracts information present in communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668